In an action to declare plaintiff to be the lawful wife of the defendant Michael Gr. Spoto, to declare invalid the alleged marriage between the two defendants, and for other relief, the defendant Michael G. Spoto appeals from an order of the Supreme Court, Westchester County, dated June 5, 1962, which: (a) granted the plaintiff’s application to fix a new date for the examination before trial of said defendant to enable plaintiff to frame her complaint, such examination having been directed by a prior court order dated January 15, 1962; (b) extended plaintiff’s time to serve a verified complaint until 20 days after the completion of such examination; and (e) denied said defendant’s cross motion to vacate service of the summons and to dismiss the action. Order affirmed, with $10 costs and disbursements. No opinion. The examination shall proceed on 20 days’ written notice. Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.